


Exhibit 10.15

 

The AES Corporation

Restoration Supplemental Retirement Plan

 

 

As Amended and Restated on December 29, 2008

 

--------------------------------------------------------------------------------


 

The AES Corporation
Restoration Supplemental Retirement Plan
As Amended and Restated on December 29, 2008

 


ARTICLE I. – GENERAL PROVISIONS


 


1.1  ESTABLISHMENT AND PURPOSE


 

The AES Corporation hereby establishes The AES Restoration Supplemental
Retirement Plan (the “Plan”) on the terms and conditions hereinafter set
forth.   The Plan is designed primarily for the purpose of providing benefits
for a select group of management and highly compensated employees of the Company
and its Subsidiaries and is intended to qualify as a “top hat” plan under
Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”). The Plan is amended and restated as
set forth herein to comply with Section 409A.

 


1.2  DEFINITIONS


 

“Bonus Compensation” means the regular annual bonus paid by the Company or
Subsidiary, as applicable, and shall exclude all other bonus compensation paid
to a Participant, including special and non-recurring bonuses unless timely
determined by the Committee, in its sole discretion, prior to the applicable
Plan Year (in each instance, as identified and reported on the books and records
of Company).  Bonus Compensation shall be determined without regard to any
pre-tax salary reduction amounts, including but not limited to, amounts
voluntarily deferred under the terms of this Plan.

 

“Beneficiary” means the person or persons designated by a Participant as his
beneficiary hereunder in accordance with the provisions of Article V.

 

“Board” means the Board of Directors of the Company.

 

“Change in Control” means the occurrence of one or more of the following events:
(i) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all, or substantially all, of the assets of the
Company to any person or group (as that term is used in Section 13(d)(3) of the
Exchange Act) of Persons; (ii) a Person or group (as so defined) of Persons
(other than management of the Company on the date of the adoption of this Plan
or their affiliates) shall have become the beneficial owner of more than 35% of
the outstanding voting stock of the Company; or (iii) during any one-year
period, individuals who at the beginning of such period constitute the Board
(together with any new director whose election or nomination was approved by a
majority of the directors then in office who were either directors at the
beginning of such period or who were previously so approved, but excluding under
all circumstances any such new director whose initial assumption of office
occurs as a result of an actual or threatened election contest or other actual
or threatened solicitation of proxies or consents by or on behalf of any
individual, corporation, partnership or other entity or group) cease to
constitute a majority of the Board of Directors.  Notwithstanding the foregoing
or any provision of this Plan to the contrary, the foregoing definition of
Change in Control shall be interpreted, administered and construed in manner
necessary to ensure that the occurrence of any such event shall result in a
Change of Control only if such event qualifies as a change in the

 

1

--------------------------------------------------------------------------------


 

ownership or effective control of a corporation, or a change in the ownership of
a substantial portion of the assets of a corporation, as applicable, within the
meaning of Treas. Reg. § 1.409A-3(i)(5).

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
code or law.

 

“Committee” means the Compensation Committee of the Board, or such other
committee designated by the Board to discharge the duties of the Committee
hereunder.

 

“Company” means The AES Corporation, a Delaware Corporation, or any successor
thereto.

 

“Company Match” means the employer matching contributions contributed to the
Participant’s account under the Qualified Plan for the Plan Year.

 

“Compensation” shall mean total annual regular earnings, retroactive regular
earnings that relate to the period for which a Deferral Agreement has been
timely made, holiday pay, sick pay and vacation pay and/or such other
compensation, in each case as timely determined by the Committee, in its sole
discretion, prior the applicable Plan Year (as identified and reported on the
books and records of Company).  Compensation shall be determined without regard
to any pre-tax salary reduction amounts, including but not limited to amounts
voluntarily deferred under the terms of this Plan.  Incentive and supplemental
compensation, including but not limited to, bonus compensation, assignment
related allowances and compensation payable under The AES Corporation 2003 Long
Term Compensation Plan, or any successor thereto, are not eligible for benefit
purposes under this Plan and shall not be included in the definition of
Compensation.

 

“Deferral Account” means the bookkeeping account(s) established on behalf of a
Participant to track the Participant’s deferred compensation benefits under the
Plan.

 

“Deferral Election” means an election by a Participant to defer Compensation or
Bonus Compensation in accordance with the provisions of Section 2.2 of the Plan.

 

“Deferrals” shall have the meaning ascribed thereto in Section 2.2(b) hereof.

 

“Disability” means a Participant who: (1) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or to last for a continuous
period of not less than 12 months; or (2) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than 3 months under an
accident and health plan of the Company or its Subsidiaries or (3) is determined
to be totally disabled by the Social Security Administration.

 

“Disability Date” means the date on which a Participant Separates from Service
due to Disability.

 

“Distribution Date” means the date on which distributions to a Participant are
to commence.  Distribution Dates are determined according to each Participant’s
Deferral Account elections or as otherwise provided under the terms of the Plan.

 

2

--------------------------------------------------------------------------------


 

“Distribution Option” means the form in which payments to a Plan Participant are
to be paid.  Distribution Options are determined according to each Participant’s
Deferral Account elections or as otherwise provided under the terms of the Plan.

 

“Earnings” shall have the meaning ascribed thereto in Section 2.4(b) of the
Plan.

 

“Insolvency” means, with respect to the Company: (1) an adjudication of
bankruptcy; (2) the assignment for the benefit of creditors of or by the
Company; (3) a material part of all of the property of the Company becomes
subject to the control and direction of a receiver, which receivership is not
dismissed within sixty (60) days of such receiver’s appointment; or (4) the
filing by the Company of a petition for relief under any federal or other
bankruptcy or other insolvency law or for an arrangement with creditors.

 

“Key Employee” means a key employee (as defined in Section 416(i) of the Code
without regard to paragraph (5) thereof) of the Company as determined in
accordance with Section 409A and the procedures established by the Company.

 

“Participant” means any employee who has satisfied the eligibility requirements
set forth in Section 1.4 of the Plan.

 

“Person” means any individual, corporation, joint venture, association, joint
stock company, trust, unincorporated organization or government or any agency or
political subdivision thereof.

 

“Plan Year” means the twelve-month period beginning each January 1.

 

“Profit Sharing Contribution” means the annual discretionary employer profit
sharing contribution allocated to the accounts of participants under the
Qualified Plan for a Plan year.

 

“Qualified Plan” means The AES Corporation Retirement Savings Plan, as amended,
or such other plan as designated by the Committee.

 

“Retirement” means a Participant’s Separation From Service on or after the date
such Participant attains age fifty-nine and a half (59½).

 

“Section 409A” shall mean Section 409A of the Code, the regulations and other
binding guidance promulgated thereunder.

 

“Separation From Service” and “Separate from Service” shall mean a Participant’s
death, retirement or other termination of employment with the Company and all of
its controlled group members within the meaning of Section 409A of the Code. 
For purposes hereof, the determination of controlled group members shall be made
pursuant to the provisions of Section 414(b) and 414(c) of the Code; provided
that the language “at least 50 percent” shall be used instead of “at least 80
percent” in each place it appears in Section 1563(a)(1),(2) and (3) of the Code
and Treas. Reg. § 1.414(c)-2; provided, further, where legitimate business
reasons exist (within the meaning of Treas. Reg. § 1.409A-1(h)(3)), the language
“at least 20 percent” shall be used instead of “at least 80 percent” in each
place it appears.  Whether a Participant has a Separation from Service will be
determined based on all

 

3

--------------------------------------------------------------------------------


 

of the facts and circumstances and in accordance with the guidance issued under
Section 409A. For this purpose, a Participant will be presumed to have
experienced a Separation from Service when the level of bona fide services
performed permanently decreases to a level less than twenty percent (20%) of the
average level of bona fide services performed during the immediately preceding
thirty-six (36) month period or such other applicable period as provided by
Section 409A.

 

“Subsidiary” means any entity in which the Company owns or otherwise controls,
directly or indirectly, stock or other ownership interests having the voting
power to elect a majority of the board of directors, or other governing group
having functions similar to a board of directors, as determined by the
Committee.

 

“Unforeseeable Emergency” means a severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, a beneficiary, or a dependent (as determined under Section 152(a) of the
Code, without regard to Section 152(b)(1), (b)(2) and (d)(1)(B)) of the
Participant; the need to pay for the funeral expenses of a spouse, beneficiary
or dependent (as defined above); loss of the Participant’s property due to
casualty; or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant.

 


1.3  ADMINISTRATION.


 


(A)           THE COMMITTEE SHALL ADMINISTER THE PLAN AND HAVE SOLE AND ABSOLUTE
AUTHORITY AND DISCRETION TO DECIDE ALL MATTERS RELATING TO THE ADMINISTRATION OF
THE PLAN, INCLUDING, WITHOUT LIMITATION, DETERMINING THE RIGHTS AND STATUS OF
PARTICIPANTS OR THEIR BENEFICIARIES UNDER THE PLAN.  THE COMMITTEE IS AUTHORIZED
TO INTERPRET THE PLAN, TO DECIDE QUESTIONS OF FACT, TO ADOPT ADMINISTRATIVE
RULES, REGULATIONS, AND GUIDELINES FOR THE PLAN, AND MAY CORRECT ANY DEFECT,
SUPPLY ANY OMISSION OR RECONCILE ANY INCONSISTENCY OR CONFLICT IN THE PLAN.  THE
COMMITTEE’S DETERMINATIONS UNDER THE PLAN NEED NOT BE UNIFORM AMONG ALL
PARTICIPANTS, OR CLASSES OR CATEGORIES OF PARTICIPANTS, AND MAY BE APPLIED TO
SUCH PARTICIPANTS, OR CLASSES OR CATEGORIES OF PARTICIPANTS, AS THE COMMITTEE,
IN ITS SOLE AND ABSOLUTE DISCRETION, CONSIDERS NECESSARY, APPROPRIATE OR
DESIRABLE.  ALL DETERMINATIONS BY THE COMMITTEE SHALL BE FINAL, CONCLUSIVE AND
BINDING ON THE COMPANY, THE PARTICIPANT AND ANY AND ALL INTERESTED PARTIES.


 


(B)           THE COMMITTEE MAY DELEGATE SUCH OF ITS POWERS AND AUTHORITY UNDER
THE PLAN TO THE COMPANY’S OFFICERS AS IT DEEMS NECESSARY OR APPROPRIATE.  IN THE
EVENT OF SUCH DELEGATION, ALL REFERENCES TO THE COMMITTEE IN THIS PLAN SHALL BE
DEEMED REFERENCES TO SUCH OFFICERS AS IT RELATES TO THOSE ASPECTS OF THE PLAN
THAT HAVE BEEN DELEGATED.


 


(C)           ANY ACTION TAKEN BY THE COMMITTEE WITH RESPECT TO THE RIGHTS OR
BENEFITS UNDER THE PLAN OF ANY PARTICIPANT SHALL BE REVOCABLE BY THE COMMITTEE
AS TO PAYMENTS NOT YET MADE TO SUCH PERSON, AND ACCEPTANCE OF ANY DEFERRED
COMPENSATION BENEFITS UNDER THE PLAN CONSTITUTES ACCEPTANCE OF AND AGREEMENT TO
THE COMMITTEE’S OR THE COMPANY’S MAKING ANY APPROPRIATE ADJUSTMENTS IN FUTURE
PAYMENTS TO SUCH PERSON (OR TO RECOVER FROM SUCH PERSON) ANY EXCESS PAYMENT OR
UNDERPAYMENT PREVIOUSLY MADE TO HIM.

 

4

--------------------------------------------------------------------------------


 


(D)           NOTWITHSTANDING ANY PROVISION OF THE PLAN TO THE CONTRARY, THIS
PLAN IS INTENDED TO COMPLY WITH THE PROVISIONS OF SECTION 409A AND SHALL BE
ADMINISTERED, INTERPRETED AND CONSTRUED ACCORDINGLY (OR DISREGARDED TO THE
EXTENT SUCH PROVISION CANNOT BE SO ADMINISTERED, INTERPRETED OR CONSTRUED). 
WITH RESPECT TO PAYMENTS SUBJECT TO SECTION 409A: (I) IT IS INTENDED THAT
DISTRIBUTION EVENTS AUTHORIZED UNDER THE PLAN QUALIFY AS PERMISSIBLE
DISTRIBUTION EVENTS FOR PURPOSES OF SECTION 409A; AND (II) THE COMPANY RESERVE
THE RIGHT TO ACCELERATE AND/OR DEFER ANY PAYMENT TO THE EXTENT PERMITTED AND
CONSISTENT WITH SECTION 409A.  NOTWITHSTANDING ANY PROVISION OF THIS PLAN TO THE
CONTRARY, TO THE EXTENT THE TIMING OF ANY BENEFIT PAYMENT DUE UNDER THIS PLAN
WAS MODIFIED PURSUANT TO THE TRANSITION GUIDANCE PROVIDED BY THE INTERNAL
REVENUE SERVICE CONCERNING THE TIME AND FORM OF PAYMENT, ANY SUCH MODIFICATION
SHALL ONLY APPLY TO AMOUNTS THAT WOULD NOT OTHERWISE BE PAYABLE IN 2008 AND MAY
NOT CAUSE AN AMOUNT TO BE PAID IN 2008 THAT WOULD NOT OTHERWISE BE PAID IN
2008.  TO THE EXTENT ANY SUCH PAYMENT CANNOT BE MADE IN 2008 UNDER THE
TRANSITION GUIDANCE, SUCH PAYMENT WILL BE MADE IN JANUARY 2009.  NOTWITHSTANDING
ANY PROVISION OF THE PLAN TO THE CONTRARY, IN NO EVENT SHALL THE COMMITTEE, THE
COMPANY OR A SUBSIDIARY (OR THEIR EMPLOYEES, OFFICERS, DIRECTORS, MEMBERS OR
AFFILIATES) HAVE ANY LIABILITY TO ANY PARTICIPANT (OR ANY OTHER PERSON) DUE TO
THE FAILURE OF THE PLAN TO SATISFY THE REQUIREMENTS OF SECTION 409A.


 


1.4  ELIGIBILITY AND PARTICIPATION.


 


(A)           PARTICIPATION IN THE PLAN IS LIMITED TO OFFICERS AND KEY
MANAGEMENT EMPLOYEES OF THE COMPANY AND ITS SUBSIDIARIES WHO ARE DESIGNATED BY
THE COMMITTEE AS ELIGIBLE TO PARTICIPATE IN THE PLAN AND WHO ARE WITHIN THE
CATEGORY OF A SELECT GROUP OF MANAGEMENT AND HIGHLY COMPENSATED EMPLOYEES AS
REFERRED TO IN SECTIONS 201(2), 301(A)(3) AND 401(A)(1) OF THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”).  AN EMPLOYEE’S
PARTICIPATION IN THE PLAN SHALL BE EFFECTIVE UPON NOTIFICATION TO THE EMPLOYEE
BY THE COMMITTEE OF ELIGIBILITY TO PARTICIPATE IN THE PLAN.


 


(B)           A PARTICIPANT SHALL CEASE TO BE A PARTICIPANT UPON RECEIVING
PAYMENT FOR THE FULL AMOUNT OF BENEFITS TO WHICH THE PARTICIPANT IS ENTITLED
UNDER THE PLAN.  IF THE COMMITTEE DETERMINES A PARTICIPANT IS NO LONGER ELIGIBLE
TO ACTIVELY PARTICIPATE IN THE PLAN, HE SHALL NOT BE ENTITLED TO MAKE DEFERRAL
ELECTIONS OR ACCRUE ADDITIONAL SUPPLEMENTAL MATCHING CONTRIBUTIONS OR
SUPPLEMENTAL PROFIT SHARING AWARDS UNDER ARTICLE II OF THE PLAN.


 


ARTICLE II. – SUPPLEMENTAL RETIREMENT BENEFITS


 


2.1  SUPPLEMENTAL PROFIT SHARING CONTRIBUTION.


 


(A)           IN THE EVENT THAT THE PROFIT SHARING CONTRIBUTION FOR A
PARTICIPANT UNDER THE QUALIFIED PLAN IS LIMITED BY THE APPLICATION OF
SECTION 401(A)(17) OR SECTION 415 FOR ANY PLAN YEAR, THE PARTICIPANT SHALL
RECEIVE A SUPPLEMENTAL PROFIT SHARING AWARD UNDER THIS PLAN FOR SUCH PLAN YEAR
EQUAL TO THE DIFFERENCE BETWEEN: (I) THE PROFIT SHARING CONTRIBUTION ACTUALLY
MADE TO THE PARTICIPANT; AND (II) THE PROFIT SHARING CONTRIBUTION THAT WOULD
HAVE BEEN MADE TO THE QUALIFIED PLAN ON BEHALF OF SUCH PARTICIPANT FOR SUCH PLAN
YEAR IF THE SECTION 401(A)(17) LIMITATIONS AND THE SECTION 415 LIMITATIONS WERE
NOT CONTAINED THEREIN.  SUPPLEMENTAL PROFIT SHARING AWARDS SHALL BE CREDITED TO
THE PARTICIPANT’S RETIREMENT ACCOUNT ESTABLISHED AND MAINTAINED UNDER THE PLAN.

 

5

--------------------------------------------------------------------------------

 


(B)           THE AWARD FOR ANY PLAN YEAR SHALL BE DEEMED TO BE MADE AS OF THE
DAY THE PROFIT SHARING CONTRIBUTION IS MADE UNDER THE QUALIFIED PLAN, AND SHALL
BE DEEMED INVESTED IN COMPANY STOCK.  SUPPLEMENTAL PROFIT SHARING AWARDS ARE NOT
REQUIRED TO REMAIN INVESTED IN COMPANY STOCK AND A PARTICIPANT MAY SUBSEQUENTLY
CHANGE HIS INVESTMENT DESIGNATIONS AS PERMITTED UNDER SECTION 2.4(B).


 


2.2  SUPPLEMENTAL DEFERRAL ELECTIONS.

 


(A)           EACH PARTICIPANT SHALL BE ELIGIBLE TO ELECT TO DEFER COMPENSATION
AND/OR BONUS COMPENSATION UNDER THE PLAN WITH RESPECT TO A PLAN YEAR IN
ACCORDANCE WITH THE TERMS OF THE PLAN AND THE RULES AND PROCEDURES ESTABLISHED
BY THE COMMITTEE.  DEFERRAL ELECTIONS UNDER THE PLAN ARE ENTIRELY VOLUNTARY AND
ARE IRREVOCABLE ONCE MADE.


 


(B)           A PARTICIPANT MAY MAKE A DEFERRAL ELECTION BY FILING A WRITTEN OR
ELECTRONIC ELECTION WITH THE COMMITTEE DIRECTING THE COMPANY TO REDUCE THE
PARTICIPANT’S COMPENSATION AND/OR BONUS COMPENSATION AND TO CREDIT THE AMOUNT OF
ANY SUCH REDUCTION (THE “DEFERRALS”) TO THE DEFERRAL ACCOUNTS ESTABLISHED AND
MAINTAINED FOR SUCH PARTICIPANT PURSUANT TO SECTION 2.4 OF THE PLAN.  DEFERRAL
ELECTIONS HEREUNDER SHALL BE MADE IN ACCORDANCE WITH THE TERMS OF THE PLAN AND
THE RULES ESTABLISHED BY THE COMMITTEE, AND MUST BE FILED NOT LATER THAN
DECEMBER 31 OF THE CALENDAR YEAR PRECEDING THE PLAN YEAR TO WHICH THE ELECTION
RELATES (OR AT SUCH OTHER EARLIER TIMES AS MAY BE ESTABLISHED BY THE
COMMITTEE).  NOTWITHSTANDING THE PROVISIONS OF THE  PRECEDING SENTENCE, IF
PERMITTED BY THE COMMITTEE, A DEFERRAL ELECTION WITH RESPECT TO A PARTICIPANT’S
BONUS COMPENSATION SHALL BE GIVEN EFFECT IF MADE BY JUNE 30 OF THE PLAN YEAR FOR
WHICH THE BONUS COMPENSATION IS TO BE PAID, PROVIDED THAT THE COMMITTEE
DETERMINES THAT THE BONUS COMPENSATION SATISFIES THE REQUIREMENTS FOR
“PERFORMANCE-BASED COMPENSATION” WITHIN THE MEANING OF SECTION
409A(A)(4)(B)(III) OF THE CODE.  ADDITIONALLY, FOR THE PLAN YEAR IN WHICH A
PARTICIPANT FIRST BECOMES ELIGIBLE TO PARTICIPATE IN THE PLAN, A PARTICIPANT’S
INITIAL DEFERRAL ELECTION MAY BE MADE WITHIN THIRTY (30) DAYS AFTER THE DATE THE
PARTICIPANT BECOMES ELIGIBLE TO PARTICIPATE IN THE PLAN AND SHALL APPLY ONLY TO
COMPENSATION AND BONUS COMPENSATION PAID FOR SERVICES PERFORMED AFTER THE DATE
OF SUCH ELECTION.  ACCORDINGLY, IF A DEFERRAL ELECTION IS MADE IN THE FIRST-YEAR
OF ELIGIBILITY BUT AFTER THE BEGINNING OF THE SPECIFIED PERFORMANCE PERIOD
(E.G., ANNUAL BONUS COMPENSATION), THE DEFERRAL ELECTION SHALL ONLY APPLY TO THE
TOTAL AMOUNT OF SUCH COMPENSATION MULTIPLIED BY THE RATIO OF (I) THE NUMBER OF
DAYS REMAINING IN THE PERFORMANCE PERIOD AFTER THE ELECTION TO (II) THE TOTAL
NUMBER OF DAYS IN THE PERFORMANCE PERIOD.  UNLESS OTHERWISE DETERMINED BY THE
COMMITTEE, A SEPARATE DEFERRAL ELECTION MUST BE FILED EACH PLAN YEAR.

 


(C)           DEFERRALS SHALL BE CREDITED TO EACH PARTICIPANT’S DEFERRAL
ACCOUNTS AS OF SUCH TIME OR TIMES DETERMINED BY THE COMMITTEE; PROVIDED,
HOWEVER, THAT DEFERRALS SHALL BE CREDITED TO EACH PARTICIPANT’S DEFERRAL
ACCOUNTS NOT LATER THAN THIRTY (30) DAYS AFTER THE DATE ON WHICH SUCH
COMPENSATION OR BONUS COMPENSATION WOULD HAVE OTHERWISE BEEN PAID.  DEFERRALS
SHALL BE DEEMED TO BE INVESTED IN ACCORDANCE WITH A PARTICIPANT’S INVESTMENT
DESIGNATIONS AS PERMITTED UNDER SECTION 2.4(B).


 


(D)           UNLESS OTHERWISE DETERMINED BY THE COMMITTEE, A PARTICIPANT MAY
ELECT TO DEFER UP TO 50% OF COMPENSATION AND UP TO 80% OF BONUS COMPENSATION
PAID TO THE PARTICIPANT.

 

6

--------------------------------------------------------------------------------


 


(E)                                  NOTWITHSTANDING THE FOREGOING, A DEFERRAL
ELECTION SHALL AUTOMATICALLY TERMINATE IF A PARTICIPANT SUFFERS A DISABILITY,
RECEIVES A DISTRIBUTION ON ACCOUNT OF UNFORESEEABLE EMERGENCY OR DIES. FOR
PURPOSES OF THIS SECTION, A DISABILITY REFERS TO ANY MEDICALLY DETERMINABLE
PHYSICAL OR MENTAL IMPAIRMENT RESULTING IN THE PARTICIPANT’S INABILITY TO
PERFORM THE DUTIES OF HIS OR HER POSITION OR ANY SUBSTANTIALLY SIMILAR POSITION,
WHERE SUCH IMPAIRMENT CAN BE EXPECTED TO RESULT IN DEATH OR CAN BE EXPECTED TO
LAST FOR A CONTINUOUS PERIOD OF NOT LESS THAN SIX MONTHS.


 


2.3       SUPPLEMENTAL COMPANY MATCHING AWARDS.

 


(A)                                  WITH RESPECT TO EACH PLAN YEAR AND TO THE
EXTENT PROVIDED UNDER THIS SECTION 2.3, THE COMPANY SHALL ANNUALLY CREDIT A
SUPPLEMENTAL MATCHING CONTRIBUTION (“SUPPLEMENTAL MATCH”) TO EACH ELIGIBLE
PARTICIPANT’S DEFERRAL ACCOUNTS.  TO BE ELIGIBLE FOR A SUPPLEMENTAL MATCH, A
PARTICIPANT MUST HAVE MADE A DEFERRAL ELECTION FOR THE PLAN YEAR AND BE EMPLOYED
ON DECEMBER 31ST OF THE PLAN YEAR (OR HAVE TERMINATED DURING THE PLAN YEAR DUE
TO RETIREMENT, DEATH OR DISABILITY).


 


(B)                                 THE AMOUNT OF THE SUPPLEMENTAL MATCH SHALL
BE EQUAL TO: (I) THE COMPANY MATCH THAT WOULD HAVE BEEN AWARDED UNDER THE
QUALIFIED PLAN, TAKING INTO ACCOUNT THE PARTICIPANT’S DEFERRAL ELECTION AND THE
MAXIMUM PERCENTAGE OF COMPENSATION FOR MATCHING AWARDS PERMITTED UNDER THE
QUALIFIED PLAN, IF THE PARTICIPANT’S COMPENSATION AND ELECTIVE CONTRIBUTIONS TO
THE QUALIFIED PLAN WERE NOT SUBJECT TO THE SECTION 401(A)(17) AND
402(G) LIMITATIONS UNDER THE QUALIFIED PLAN; LESS (II) THE MAXIMUM COMPANY MATCH
AVAILABLE FOR AWARD TO THE PARTICIPANT UNDER THE QUALIFIED PLAN.  FOR PURPOSES
OF THIS SECTION 2.3, COMPENSATION SHALL HAVE THE MEANING ASSIGNED THERETO IN THE
QUALIFIED PLAN (DETERMINED WITHOUT REGARD TO ANY PRE-TAX SALARY REDUCTION
AMOUNTS, INCLUDING BUT NOT LIMITED TO AMOUNTS VOLUNTARILY DEFERRED UNDER THE
TERMS OF THIS PLAN TO THE EXTENT NECESSARY TO CARRY OUT THE TERMS AND INTENT OF
THIS PLAN).


 


(C)                                  THE SUPPLEMENTAL MATCH WILL BE ALLOCATED TO
THE PARTICIPANT’S DEFERRAL ACCOUNTS IN THE SAME PROPORTION AS THE PARTICIPANT’S
DEFERRALS ARE ALLOCATED AMONG THE PARTICIPANT’S DEFERRAL ACCOUNTS AND SHALL BE
DEEMED INVESTED IN COMPANY STOCK.  SUPPLEMENTAL MATCHING CONTRIBUTIONS ARE NOT
REQUIRED TO REMAIN INVESTED IN COMPANY STOCK AND A PARTICIPANT MAY SUBSEQUENTLY
CHANGE HIS INVESTMENT DESIGNATIONS AS PERMITTED UNDER SECTION 2.4(B).


 


2.4       DEFERRAL ACCOUNTS/EARNINGS

 


(A)                                  UNLESS OTHERWISE DETERMINED BY THE
COMMITTEE, THE COMPANY SHALL MAINTAIN ON BEHALF OF EACH PARTICIPANT AS MANY AS
FOUR (4) SEPARATE DEFERRAL ACCOUNTS WHICH ACCOUNTS SHALL BE DESIGNATED SPECIAL
PURPOSE ACCOUNT #1, SPECIAL PURPOSE ACCOUNT #2, SPECIAL PURPOSE ACCOUNT #3 AND
RETIREMENT ACCOUNT.  A PARTICIPANT MAY ELECT TO ALLOCATE HIS DEFERRALS AMONG
SUCH DEFERRAL ACCOUNTS AND MAY HAVE A DIFFERENT DISTRIBUTION DATE AND
DISTRIBUTION OPTION FOR SUCH DEFERRAL ACCOUNTS AS PROVIDED UNDER ARTICLE III. 
IF A PARTICIPANT FAILS TO PROPERLY AND TIMELY ALLOCATE DEFERRALS, SUCH
PARTICIPANT SHALL BE DEEMED TO HAVE SELECTED THE RETIREMENT ACCOUNT.


 


(B)                                 THE PARTICIPANT’S DEFERRAL ACCOUNT SHALL BE
ADJUSTED BY AN AMOUNT EQUAL TO THE AMOUNT THAT WOULD HAVE BEEN EARNED (OR LOST)
IF THE AMOUNTS DEFERRED UNDER THIS PLAN HAD BEEN INVESTED IN HYPOTHETICAL
INVESTMENTS DESIGNATED BY THE PARTICIPANT FROM TIME TO TIME, BASED ON A LIST OF

 

7

--------------------------------------------------------------------------------


 


HYPOTHETICAL INVESTMENTS PROVIDED BY THE COMMITTEE FROM TIME TO TIME (SUCH
HYPOTHETICAL EARNINGS OR LOSSES SHALL BE REFERRED TO AS “EARNINGS”).  THE
PARTICIPANT SHALL DESIGNATE THE INVESTMENTS USED TO MEASURE EARNINGS FROM THE
LIST OF AUTHORIZED INVESTMENTS PROVIDED BY THE COMMITTEE BY COMPLETING THE
APPROPRIATE FORM (OR ELECTRONICALLY VIA THE PLAN’S WEBSITE) OR IN SUCH OTHER
MANNER AS THE COMMITTEE MAY DESIGNATE FROM TIME TO TIME.  THE PARTICIPANT MAY
CHANGE SUCH DESIGNATIONS AT SUCH TIMES AS ARE PERMITTED BY THE COMMITTEE,
PROVIDED THAT THE PARTICIPANT SHALL BE ENTITLED TO CHANGE SUCH DESIGNATIONS AT
LEAST QUARTERLY.  EARNINGS SHALL BE CREDITED TO THE PARTICIPANT’S DEFERRAL
ACCOUNTS AT LEAST ANNUALLY (OR MORE FREQUENTLY AT THE DISCRETION OF THE
COMPANY).  EARNINGS SHALL BE CREDITED TO DEFERRAL ACCOUNTS UNTIL ALL PAYMENTS
WITH RESPECT TO SUCH ACCOUNT HAVE BEEN MADE UNDER THIS PLAN.  NEITHER THE
COMPANY NOR THE COMMITTEE SHALL ACT AS A GUARANTOR, OR BE LIABLE OR OTHERWISE
RESPONSIBLE FOR THE INVESTMENT PERFORMANCE OF THE DESIGNATED INVESTMENTS
(INCLUDING ANY LOSSES SUSTAINED BY A PARTICIPANT) WITH RESPECT TO A
PARTICIPANT’S DEFERRAL ACCOUNTS.


 


(C)                                  EACH PARTICIPANT SHALL AT ALL TIMES BE 100%
VESTED IN HIS DEFERRAL ACCOUNTS AND THE EARNINGS THEREON.

 


ARTICLE III. – DISTRIBUTIONS

 


3.1       DISTRIBUTION DATES.

 


(A)                                  DISTRIBUTION DATES SHALL BE ESTABLISHED AND
DETERMINED IN ACCORDANCE WITH THE PARTICIPANT’S DEFERRAL ACCOUNT ELECTIONS. 
DISTRIBUTIONS FROM SPECIAL PURPOSE ACCOUNTS SHALL BE PAID ANNUALLY COMMENCING ON
FEBRUARY 1 OF THE YEAR DESIGNATED BY THE PARTICIPANT AS HIS DISTRIBUTION DATE. 
DISTRIBUTIONS FROM RETIREMENT ACCOUNTS ARE PAYABLE ON FEBRUARY 1 OF THE YEAR
FOLLOWING A PARTICIPANT’S RETIREMENT.  NOTWITHSTANDING, A DISTRIBUTION DATE FOR
A SPECIAL PURPOSE ACCOUNT MUST BE ON OR BEFORE FEBRUARY 1 OF THE YEAR FOLLOWING
THE CALENDAR YEAR IN WHICH THE PARTICIPANT OBTAINS AGE 70.


 


(B)                                 NOTWITHSTANDING THE FOREGOING OR ANY PLAN
PROVISION TO THE CONTRARY, DISTRIBUTIONS TO KEY EMPLOYEES UPON SEPARATION FROM
SERVICE FOR ANY REASON (OTHER THAN DEATH) MAY NOT BE MADE BEFORE THE DATE THAT
IS 6 MONTHS AFTER THE DATE OF SEPARATION FROM SERVICE.  ANY PAYMENT OTHERWISE
DUE PRIOR TO THE 6-MONTH ANNIVERSARY OF THE PARTICIPANT’S DATE OF SEPARATION
FROM SERVICE WILL BE ACCUMULATED AND PAID ON THE FIRST BUSINESS DAY OF THE
SEVENTH MONTH FOLLOWING THE DATE OF SEPARATION FROM SERVICE (OR, IF EARLIER, THE
DATE OF DEATH OF THE PARTICIPANT), AND SUBSEQUENT DISTRIBUTIONS, IF ANY, SHALL
BE MADE ON EACH SUCCEEDING FEBRUARY 1.


 


3.2       DISTRIBUTION OPTION/MANNER OF PAYMENT.

 

The Distribution Option for Deferral Accounts shall be determined in accordance
with such election procedures as are established by the Committee and
distributions shall, at the Participant’s option, be paid in the form of a lump
sum or in annual installments over a period of 2-to-15 years; provided, however,
that the Distribution Option must be established at the time of initial
deferral.  In the event that no valid and timely Distribution Option has been
made, benefits will be paid in a lump sum.  All payments under the Plan shall be
made in cash. For purposes of Section 409A and the Plan: (i) the right to
installment payments shall be treated as the right to a single payment; and
(ii) a payment shall be treated as made on the scheduled payment date if such
payment is made at such date or a later

 

8

--------------------------------------------------------------------------------


 

date in the same calendar year or, if later, by the 15th day of the third
calendar month following the scheduled payment date.  Except as specified in
Section 3.1(a) and 3.3(a), a Participant shall have no right to designate the
date of any payment under the Plan.

 


3.3       MODIFICATION OF DISTRIBUTION ELECTIONS.


 


(A)                                  A PARTICIPANT HAS THE RIGHT TO CHANGE ANY
DISTRIBUTION DATE OR DISTRIBUTION OPTION ASSOCIATED WITH A SPECIAL PURPOSE
ACCOUNT PREVIOUSLY DESIGNATED BY THE PARTICIPANT PURSUANT TO THIS ARTICLE III;
PROVIDED, HOWEVER, THAT: (1) THE CHANGE WILL NOT TAKE EFFECT UNTIL TWELVE (12)
MONTHS AFTER THE ELECTION IS MADE; (2) WITH RESPECT TO A PAYMENT ON A SPECIFIED
DISTRIBUTION DATE, THE CHANGE MUST BE MADE AT LEAST TWELVE (12) MONTHS PRIOR TO
THE PREVIOUSLY SCHEDULED PAYMENT DATE (OR INITIAL SCHEDULED PAYMENT DATE IN THE
CASE OF INSTALLMENT PAYMENTS); AND (3) THE PAYMENT WITH RESPECT TO WHICH THE
CHANGE IS MADE MUST BE DEFERRED FOR AT LEAST FIVE (5) YEARS FROM THE DATE THE
PAYMENT WOULD OTHERWISE HAVE BEEN MADE (OR INITIAL SCHEDULED PAYMENT DATE IN THE
CASE OF INSTALLMENT PAYMENTS);  PROVIDED, THAT, THE COMMITTEE MAY, IN ITS
DISCRETION, AUTHORIZE A PARTICIPANT TO CHANGE A DISTRIBUTION ELECTION UNDER ANY
APPLICABLE TRANSITION RULE AUTHORIZED UNDER SECTION 409A TO THE EXTENT
CONSISTENT THEREWITH.


 


(B)                                 A PARTICIPANT CANNOT CHANGE THE DISTRIBUTION
OPTION ASSOCIATED WITH HIS RETIREMENT ACCOUNT ORIGINALLY DESIGNATED PURSUANT TO
SECTION 3.2.  THE DISTRIBUTION DATE FOR RETIREMENT ACCOUNTS MUST REMAIN PAYABLE
ON FEBRUARY 1 OF THE YEAR FOLLOWING A PARTICIPANT’S RETIREMENT, EXCEPT AS
OTHERWISE PROVIDED UNDER SECTION 3.1(B).


 


(C)                                  A PARTICIPANT CANNOT POSTPONE THE
COMMENCEMENT OF DISTRIBUTIONS BEYOND FEBRUARY 1 OF THE YEAR FOLLOWING THE
CALENDAR YEAR IN WHICH THE PARTICIPANT OBTAINS AGE 70.


 


3.4       SEPARATION FROM SERVICE.

 

Notwithstanding the foregoing provisions, in the event a Participant Separates
From Service for any reason (other than death) prior to the Participant reaching
Retirement eligibility, the Participant will receive a lump sum payment of all
amounts credited to the Participant’s Deferral Accounts.  Such payments will be
made on the date of Separation from Service,  subject to the provisions of
Section 3.1(b) of this Plan.

 


3.5       UNFORESEEABLE EMERGENCY.

 

The Committee may, upon request of the Participant, cause to be paid to such
Participant an amount equal to all or any part of the amounts credited to such
Participant’s Deferral Accounts if the Committee determines, in its absolute
discretion based on such reasonable evidence that it shall require, that such a
payment or payments is necessary for the purpose of alleviating the consequences
of an Unforeseeable Emergency occurring with respect to the Participant.  The
amounts distributed with respect to an Unforeseeable Emergency may not exceed
the amount necessary to satisfy the emergency plus amounts necessary to pay
taxes on the distribution, after taking into account the extent to which the
hardship is or may be relieved through reimbursement or compensation by
insurance or

 

9

--------------------------------------------------------------------------------


 

otherwise or by liquidation of the Participant’s assets (to the extent
liquidation would not itself cause severe financial hardship).

 


3.6       CHANGE IN CONTROL.

 

Notwithstanding the foregoing provisions, upon a Change in Control the
Participant will receive a lump sum payment of all of the amounts credited to
the Participant’s Deferral Accounts.  Such payment will be paid in a lump sum
within thirty (30) days of the Change in Control.

 


3.7       DEATH.

 

The Beneficiary or Beneficiaries of a Participant shall be entitled to receive
the unpaid balance of the Participant’s Deferral Accounts to which the
Participant was entitled at his death, payable according to the Participant’s
elections, if the Participant dies on or after age 59½.  In the event of a
Participant’s death prior to reaching age 59½, the value of the Participant’s
Deferral Accounts will be paid to the Participant’s beneficiary in a lump sum on
the date of death of the Participant..  The Participant shall designate his
Beneficiary in accordance with the provisions of Article V.

 


ARTICLE IV. – FUNDING BY COMPANY

 


4.1       UNSECURED OBLIGATION OF COMPANY.

 


(A)                                  ANY BENEFIT PAYABLE PURSUANT TO THIS PLAN
SHALL BE PAID FROM THE GENERAL ASSETS OF THE COMPANY.  NOTHING CONTAINED IN THIS
PLAN AND NO ACTION TAKEN PURSUANT TO THE PROVISIONS OF THIS PLAN SHALL CREATE A
TRUST OF ANY KIND OR A FIDUCIARY RELATIONSHIP BETWEEN ANY PARTICIPANT (OR ANY
OTHER INTERESTED PERSON) AND THE COMPANY OR THE COMMITTEE, OR REQUIRE THE
COMPANY TO MAINTAIN OR SET ASIDE ANY SPECIFIC FUNDS FOR THE PURPOSE OF PAYING
ANY BENEFIT HEREUNDER.  TO THE EXTENT THAT A PARTICIPANT OR ANY OTHER PERSON
ACQUIRES A RIGHT TO RECEIVE PAYMENTS FROM THE COMPANY UNDER THIS PLAN, SUCH
RIGHT SHALL BE NO GREATER THAN THE RIGHT OF ANY UNSECURED GENERAL CREDITOR OF
THE COMPANY.


 


(B)                                 IF THE COMPANY MAINTAINS A SEPARATE FUND OR
MAKES SPECIFIC INVESTMENTS, INCLUDING THE PURCHASE OF INSURANCE INSURING THE
LIFE OF THE A PARTICIPANT, TO ASSURE ITS ABILITY TO PAY ANY BENEFITS DUE UNDER
THIS PLAN, NEITHER THE PARTICIPANT NOR THE PARTICIPANT’S BENEFICIARY SHALL HAVE
ANY LEGAL OR EQUITABLE OWNERSHIP INTEREST IN, OR LIEN ON, SUCH FUND, POLICY,
INVESTMENT OR ANY OTHER ASSET OF THE COMPANY.  THE COMPANY, IN ITS SOLE
DISCRETION, MAY DETERMINE THE EXACT NATURE AND METHOD OF INFORMAL FUNDING (IF
ANY) OF THE OBLIGATIONS UNDER THIS PLAN.  IF THE COMPANY ELECTS TO MAINTAIN A
SEPARATE FUND OR MAKES SPECIFIC INVESTMENTS TO FUND ITS OBLIGATIONS UNDER THIS
PLAN, THE COMPANY RESERVES THE RIGHT, IN ITS SOLE DISCRETION, TO TERMINATE SUCH
METHOD OF FUNDING AT ANY TIME, IN WHOLE OR IN PART.

 


4.2       COOPERATION OF PARTICIPANT.

 

If the Company, in its sole discretion, elects to invest in a life insurance,
disability or annuity policy on the life of Participant to assist it with the
informal funding of its obligations under this Plan, Participant shall assist
the Company, from time to time, promptly upon the request of the Company, in
obtaining such insurance policy by supplying any information necessary to obtain
such policy as well

 

10

--------------------------------------------------------------------------------


 

as submitting to any physical examinations required therefore.  The Company
shall be responsible for the payment of all premiums with respect to any whole
life, variable, or universal life insurance policy purchased in connection with
this Plan unless otherwise expressly agreed.

 


ARTICLE V. – BENEFICIARIES

 


5.1       BENEFICIARY DESIGNATIONS.

 

A designation of a Beneficiary hereunder may be made only by an instrument (in
form acceptable to the Committee) signed by the Participant and filed with the
Committee prior to the Participant’s death.  In the absence of such a
designation and at any other time when there is no existing Beneficiary
designated hereunder, the unpaid value of the Participant’s Deferral Accounts to
which the Participant was entitled at his death shall be distributed to the
Participant’s estate.  A Beneficiary who dies or which ceases to exist shall not
be entitled to any part of any payment thereafter to be made to the
Participant’s Beneficiary unless the Participant’s designation specifically
provides to the contrary.  If two or more persons designated as a Participant’s
Beneficiary are in existence with respect to a single deferred compensation
benefit, the amount of any payment to the Beneficiary under this Plan shall be
divided equally among such persons, unless the Participant’s designation
specifically provides to the contrary.  The Beneficiary Designations must be the
same for all Deferral Accounts under the Plan.

 


5.2       CHANGE IN BENEFICIARY.

 

A Participant may, at any time and from time to time, change a Beneficiary
designation hereunder without the consent of any existing Beneficiary or any
other person. Any change in Beneficiary shall be made only by an instrument (in
form acceptable to the Committee) signed by the Participant, and any change
shall be effective only if received by the Committee prior to the death of the
Participant.

 


ARTICLE VI. – CLAIMS PROCEDURES

 


6.1       CLAIMS FOR BENEFITS.

 

The Committee shall determine the rights of any Participant to any deferred
compensation benefits hereunder.  Any Participant who believes that he has not
received the deferred compensation benefits to which he is entitled under the
Plan may file a claim in writing with the Committee.  The Committee shall, no
later than 90 days after the receipt of a claim (plus an additional period of 90
days if required for processing, provided that notice of the extension of time
is given to the claimant within the first 90-day period), either allow or deny
the claim in writing.  If a claimant does not receive written notice of the
Committee’s decision on his claim within the above-mentioned period, the claim
shall be deemed to have been denied in full.

 

A denial of a claim by the Committee, wholly or partially, shall be written in a
manner calculated to be understood by the claimant and shall include:

 


(A)                                  THE SPECIFIC REASONS FOR THE DENIAL;

 

11

--------------------------------------------------------------------------------


 


(B)                                 SPECIFIC REFERENCE TO PERTINENT PLAN
PROVISIONS ON WHICH THE DENIAL IS BASED;


 


(C)                                  A DESCRIPTION OF ANY ADDITIONAL MATERIAL OR
INFORMATION NECESSARY FOR THE CLAIMANT TO PERFECT THE CLAIM AND AN EXPLANATION
OF WHY SUCH MATERIAL OR INFORMATION IS NECESSARY; AND


 


(D)                                 AN EXPLANATION OF THE CLAIM REVIEW PROCEDURE
AND THE TIME LIMITS APPLICABLE TO SUCH PROCEDURES, INCLUDING A STATEMENT OF THE
CLAIMANT’S RIGHT TO BRING A CIVIL ACTION UNDER SECTION 502(A) OF ERISA.


 


6.2       APPEAL PROVISIONS.

 

A claimant whose claim is denied (or his duly authorized representative) may
within 60 days after receipt of denial of a claim file with the Committee a
written request for a review of such claim.  If the claimant does not file a
request for review of his claim within such 60-day period, the claimant shall be
deemed to have acquiesced in the original decision of the Committee on his
claim, the decision shall become final and the claimant will not be entitled to
bring a civil action under Section 502(a) of ERISA.  If such an appeal is so
filed within such 60-day period, the Company (or its delegate) shall conduct a
full and fair review of such claim.  During such review, the claimant (or the
claimant’s authorized representative) shall be given the opportunity to review
all documents that are pertinent to his claim and to submit issues and comments
in writing.

 

The Company shall mail or deliver to the claimant a written decision on the
matter based on the facts and the pertinent provisions of the Plan within 60
days after the receipt of the request for review (unless special circumstances
require an extension of up to 60 additional days, in which case written notice
of such extension shall be given to the claimant prior to the commencement of
such extension).  Such decision shall be written in a manner calculated to be
understood by the claimant, shall state the specific reasons for the decision
and the specific Plan provisions on which the decision was based and shall, to
the extent permitted by law, be final and binding on all interested persons.  If
the decision on review is not furnished to the claimant within the
above-mentioned time period, the claim shall be deemed to have been denied on
review.  If a claimant’s claim for benefits is denied in whole or in part, the
claimant may file suit in a state or federal court. Notwithstanding the
aforementioned, before the claimant may file suit in a state or federal court,
the claimant must exhaust the Plan’s administrative claims procedure set forth
in this Article VI.  If any such state or federal judicial or administrative
proceeding is undertaken, the evidence presented will be strictly limited to the
evidence timely presented to the Company.  In addition, any such state or
federal judicial or administrative proceeding must be filed within six
(6) months after the Company’s final decision. In addition, any such state or
federal judicial or administrative proceeding relating to this Plan shall only
be brought in the Circuit Court for Arlington County, Virginia or in the United
States District Court for the Eastern District of Virginia, Alexandria
Division.  If any such action or proceeding is brought in any other location,
then the filing party expressly consents to the transfer of such action to the
Circuit Court for Arlington County, Virginia or the United States District Court
for the Eastern District of Virginia, Alexandria Division.  Nothing in this
clause shall be deemed to prevent any party from removing an action or
proceeding to enforce or interpret this Plan from the Circuit Court for
Arlington County, Virginia to the United States District Court for the Eastern
District of Virginia, Alexandria Division.

 

12

--------------------------------------------------------------------------------


 


ARTICLE VII. – MISCELLANEOUS

 


7.1       WITHHOLDING.

 

The Company shall have the right to withhold from any deferred compensation
benefits payable under the Plan or other wages payable to a Participant an
amount sufficient to satisfy all federal, state and local tax withholding
requirements, if any, arising from or in connection with the Participant’s
receipt or vesting of deferred compensation benefits under the Plan.

 


7.2       NO GUARANTEE OF EMPLOYMENT.

 

Nothing in this Plan shall be construed as guaranteeing future employment to any
Participant.  Without limiting the generality of the preceding sentence, except
as otherwise set forth in a written agreement, a Participant continues to be an
employee of the Company solely at the will of the Company subject to discharge
at any time, with or without cause.  The benefits provided for herein for a
Participant shall not be deemed to modify, affect or limit any salary or salary
increases, bonuses, profit sharing or any other type of compensation of a
Participant in any manner whatsoever.  Nothing contained in this Plan shall
affect the right of a Participant to participate in or be covered by or under
any qualified or nonqualified pension, profit sharing, group, bonus or other
supplemental compensation, retirement or fringe benefit Plan constituting any
part of the Company’s compensation structure whether now or hereinafter
existing.

 


7.3       PAYMENT TO GUARDIAN.

 

If a benefit payable hereunder is payable to a minor, to a person declared
incompetent or to a person incapable of handling the disposition of his
property, the Committee may direct payment of such benefit to the guardian,
legal representative or person having the care and custody of such minor,
incompetent or person.  The Committee may require such proof of incompetency,
minority, incapacity or guardianship, as it may deem appropriate prior to
distribution of the benefit.  Such distribution shall completely discharge the
Company from all liability with respect to such benefit.

 


7.4       ASSIGNMENT.

 

No right or interest under this Plan of any Participant or Beneficiary shall be
assignable or transferable in any manner or be subject to alienation,
anticipation, sale, pledge, encumbrance or other legal process or in any manner
be liable for or subject to the debts or liabilities of the Participant or
Beneficiary.

 


7.5       SEVERABILITY.

 

If any provision of this Plan or the application thereof to any
circumstance(s) or person(s) is held to be invalid by a court of competent
jurisdiction, the remainder of the Plan and the application of such provision to
other circumstances or persons shall not be affected thereby.

 

13

--------------------------------------------------------------------------------


 


7.6       AMENDMENT AND TERMINATION.

 

The Company may at any time (without the consent of any Participant) modify,
amend or terminate any or all of the provisions of this Plan; provided, however,
that no modification, amendment or termination of this Plan shall adversely
affect the rights of a Participant under the Plan without the consent of such
Participant.   Notwithstanding the foregoing or any provision of the Plan to the
contrary, the Company may at any time (in its sole discretion and without the
consent of any Participant) modify, amend or terminate any or all of the
provisions of this Plan or take any other action to the extent necessary to
conform the provisions of the Plan with Section 409A regardless of whether such
modification, amendment or termination of this Plan or other action shall
adversely affect the rights of a Participant under the Plan.  Termination of
this Plan shall not be a distribution event under the Plan unless otherwise
permitted under Section 409A.

 


7.7       EXCULPATION AND INDEMNIFICATION

 

The Company shall indemnify and hold harmless the members of the Committee from
and against any and all liabilities, costs and expenses incurred by such persons
as a result of any act, or omission to act, in connection with the performance
of such person’s duties, responsibilities and obligations under the Plan, other
than such liabilities, costs and expenses as may result from the gross
negligence, willful misconduct, and/or criminal acts of such persons.

 


7.8       CONFIDENTIALITY.

 

In further consideration of the benefits available to each Participant under
this Plan, each Participant shall agree that, except as such may be disclosed in
financial statements and tax returns, or in connection with estate planning, all
terms and provisions of this Plan, and any agreement between the Company and the
Participant entered into pursuant this Plan, are and shall forever remain
confidential until the death of Participant; and the Participant shall not
reveal the terms and conditions contained in this Plan or any such agreement at
any time to any person or entity, other than his respective financial and
professional advisors unless required to do so by a court of competent
jurisdiction or as otherwise may be required by law.

 


7.9       LEAVE OF ABSENCE.

 

The Company may, in its sole discretion, permit a Participant to take a leave of
absence for a period not to exceed six months, or if longer, so long as the
Participant retains a right to reemployment under any applicable statute or by
contract.  Any such leave of absence must be approved by the Company.  During
this time, the Participant will still be considered to be in the employ of the
Company for purposes of this Plan.

 


7.10                        GENDER AND NUMBER.

 

For purposes of interpreting the provisions of this Plan, the masculine gender
shall be deemed to include the feminine, the feminine gender shall be deemed to
include the masculine, and the singular shall include the plural unless
otherwise clearly required by the context.

 

14

--------------------------------------------------------------------------------


 


7.11                        GOVERNING LAW.

 

Except as otherwise preempted by the laws of the United States, this Plan shall
be governed by and construed in accordance with the laws of the State of
Delaware, without giving effect to its conflict of law provisions.

 


7.12                        EFFECTIVE DATE.

 

The effective date of the Plan is generally January 1, 2005; provided, however,
that the effective date of the Plan for purposes of determining contributions
under Section 2.1 of the Plan shall be January 1, 2004.

 

This amendment and restatement of The AES Corporation Restoration Supplemental
Retirement Plan has been duly executed by the undersigned and is effective this
29 day of December 2008.

 

 

The AES Corporation

 

 

 

 

 

By:

/s/ Jay L. Kloosterboer

 

 

Jay L. Kloosterboer, Executive Vice President, Business Excellence

 

15

--------------------------------------------------------------------------------
